                   UNITED STATES DISTRICT COURT
                  SOUTHERN DISTRICT OF NEW YORK

In re:                                 :
                                         Docket #18cv1781
 MICHELO, et al.,                      : 1:18-cv-01781-PGG-BCM

                         Plaintiffs,   :

  - against -                          :

 NATIONAL COLLEGIATE STUDENT LOAN      :
 TRUST 2007-2, et al.,                   New York, New York
                       Defendants      : June 18, 2020

------------------------------------ : TELEPHONE CONFERENCE


                       PROCEEDINGS BEFORE
                THE HONORABLE BARBARA C. MOSES,
         UNITED STATES DISTRICT COURT MAGISTRATE JUDGE


APPEARANCES:

For Plaintiffs:           FRANK LLP
                          BY: GREGORY FRANK, ESQ.
                               ASHER HAWKINS, ESQ.
                          270 Lexington Avenue, Suite 1706
                          New York, New York 10017

For Defendant -           LOCKE LORD LLP
National Collegiate       BY: GREGORY CASAMENTO, ESQ.
Student Loan Trust:            LISA RUGGIERO, ESQ.
                               CHRIS FONTENELLI, ESQ.
                          200 Vesey Street, 20th Floor
                          New York, New York 10281



Transcription Service: Carole Ludwig, Transcription Services
                       155 East Fourth Street #3C
                       New York, New York 10009
                       Phone: (212) 420-0771
                       Email: Transcription420@aol.com


Proceedings recorded by electronic sound recording;
Transcript produced by transcription service.
APPEARANCES (Continued)

For Defendant - EGS       SESSIONS, FISHMAN, NATHAN & ISRAEL
Financial Care Inc.:      BY: JAMES SCHULTZ, ESQ.
                               MORGAN MARCUS, ESQ.
                          55 West Monroe Street, Suite 1120
                          Chicago, Illinois 60603

For Defendant - Forster RIVKIN RADLER LLP
& Garbus LLP:           BY: CAROL LASTORINO, ES Q.
                        926 Rexcorp Plaza
                        Uniondale, New York 11556
                                 INDEX


                       E X A M I N A T I O N S

                                           Re-     Re-
    Witness           Direct   Cross     Direct   Cross    Court

    None

                            E X H I B I T S

    Exhibit                                                    Voir
    Number    Description                          ID     In   Dire

    None

1
 1                                                        4

2              THE CLERK:   Good morning, this is 18cv1781,

3    Michelo, et al. versus National Collegiate Student Loan

4    Trust 2007-2, et al., and case number 18cv7692, Bifulco, et

5    al. versus National Collegiate Student Loan Trust 2004-2, et

6    al.   Counsel, please state your appearances for the record

7    and please spell your names beginning with the plaintiffs.

8              MR. ASHER HAWKINS:   Good morning, this is Asher

9    Hawkins from Frank LLP for the plaintiffs, first name A-S-H-

10   E-R, last name H-A-W-K-I-N-S. Also with me is Gregory Frank

11   for plaintiffs, first name G-R-E-G-O-R-Y, last name F-R-A-N-

12   K.

13             THE COURT:   Good morning, Mr. Hawkins and Mr.

14   Frank.

15             MR. FRANK:   Good morning.

16             THE COURT:   Let’s go to defendants now, the

17   trusts.

18             MR. GREGORY CASAMENTO:       Good morning, Your

19   Honor, it’s Greg Casamento, G-R-E-G C-A-S-A-M-E-N-T-O,

20   Chris Fontenelli, C -H-R-I-S F-O-N-T-E-N-E-L-L-I, and

21   Lisa Ruggiero, L-I-S-A R-U-G-G-I-E-R-O, all from Locke

22   Lord, all on behalf of the trusts.        Thank you, Your

23   Honor.

24             THE COURT:    Thank you, good morning.     Let’s

25   hear next from defendants TSI and EGS.
 1                                                        5

2             MR. JIM SCHULTZ:    Good morning, Your Honor ,

3    this is Jim Schultz, J -I-M, last name S-C-H-U-L-T-Z,

4    and with me is Morg an Marcus, M-O-R-G-A-N, last name

5    M-A-R-C-U-S.

6             THE COURT:   Good Morning, and that leaves,

7    last but not least, Forster and Garbus, who’s on for

8    them?

9             MS. CAROL LASTORINO:    Good morning, Your

10   Honor, Carol Lastorino, C-A-R-O-L L-A-S-T-O-R-I-N-O,

11   from Rifkin Radler for Forster and Garbus .

12            THE COURT:   Good morning, Ms. Lastorino.       I

13   think that’s everybody.     I have your joint letter

14   dated June 15 t h which I thank you for, it’s very

15   helpful, and I want to begin with what you seem to all

16   have agreed on which is wh at the discovery schedule

17   should be in the two cases going forward.     The parties

18   have jointly proposed a schedule which takes fact and

19   class discovery out until November 1 s t , has the class

20   certification motion due on December the 2 n d ,

21   opposition to that mo tion due on March 1 s t of 2021, and

22   reply briefs due on April 18 t h of 2021.   Ordinarily I’m

23   so delighted when all four parties in a multiparty

24   case can agree on a schedule that I simply so order it

25   without further questions, but in this case,
 1                                                        6

2    unfortunately, I do have a question which is why the

3    three months, December 2 n d to March 1 s t , why the three

4    months between the filing of the class cert motion and

5    the oppositional brief, I should ask one of the

6    defendant lawyers to address that for me.

7             MR. CASAMENTO:     Jim, it’s Greg, do you want to

8    handle that or would you like me to?

9             MR. SCHULTZ:     I think maybe you, Greg, on that

10   one.

11            MR. CASAMENTO:     Okay.

12            THE COURT:     Mr. Casamento, you’re up.

13            MR. CASAMENTO:     Yes, Your Honor, I think part

14   of it, Your Honor is, would have to do with expert

15   discovery and expert depositions to the extent that

16   there are expert reports that support the class

17   certification motion.     That’s the primary driver that

18   I can think of on the deadlines.      Jim, do you have

19   anything to add to that?

20            MR. SCHULTZ:     And this is Jim Schultz, Your

21   Honor, the only other issue I would point out, Your

22   Honor, is that at the end of the year, I do know with

23   holidays, and I already know that I’m already

24   scheduled to be out, assuming the world’s back to

25   normal by then, for a couple of weeks in December, so
 1                                                     7

2    I do know the holidays are also, at least for that

3    first month, cause a problem for some of us.

4              THE COURT:   Sure, but that’s not the extent of

5    the, that’s not the main reason here. Mr. Casamento,

6    explain to me a lit tle more about the expert discovery

7    piece of it, maybe I’m missing something because I’m

8    looking at a proposed schedule that has all class

9    discovery concluded by November 1 s t , does that not

10   include expert discovery related to class

11   certification?

12             MR. CASAMENTO:   I’m not sure it would include

13   an expert affidavit or declaration in support of the

14   motion for class certification, Your Honor , I didn’t

15   read it like that.

16             THE COURT:   Well let’s play this out and let

17   me understand what you are thinking is going to

18   happen.   Plaintiffs make their motion on December the

19   2 n d and let’s say they supported, in part, with an

20   affidavit or a declaration from an expert as to one of

21   the Rule 23 issues, are you contemplating seeking a

22   deposition of that expert or merely trying t o go find

23   your own expert and file a counter affidavit?

24             MR. CASAMENTO:   Both, Your Honor.

25             THE COURT:   Mr. Hawkins, do you contemplate
 1                                                       8

2    that there will be some period of time for class

3    related expert discovery between the filing of the

4    moving papers and the filing of the opposition?

5              MR. HAWKINS:     It’s a possibility, Your Honor,

6    plaintiffs are still exploring expert options at this

7    moment.

8              THE COURT:     I think you’re telling me you

9    don’t know whether you’re going to have expert

10   affidavit or not at class cert, right?

11             MR. HAWKINS:     We don’t know for sure, but we

12   definitely recognize that that’s a possibility here.

13             THE COURT:     Okay.

14             MR. HAWKINS:     And, Judge, if I might add, to

15   the extent that we have experts, it would only be as

16   to damages.

17             THE COURT:     And wh y would you need that expert

18   at class certification?

19             MR. HAWKINS:     One of the issues that has come

20   up relates to creditworthiness reputation damage. And

21   that is an issue that may be best addressed by an

22   expert.

23             THE COURT:     Is that an issue for purposes of

24   class certification or is that a merits issue?

25             MR. HAWKINS:     I believe it very well may go to
 1                                                      9

2    certification.

3             THE COURT:     Explain that to me.

4             MR. HAWKINS:     Talking about how damage to

5    creditworthiness impacts a consumer.

6             THE COURT:     And how does that fit into the

7    class certification analysis?

8             MR. HAWKINS:     We just, at this point we’re not

9    100 percent sure if it will or will not, but it will

10   definitely be a merits issue.

11            MR. FRANK:     Your Honor, this is Greg Frank for

12   plaintiffs, as well, I understand you prefer to talk

13   to one party --

14            THE COURT:     No, no, no, Mr. Frank, I think we

15   discussed this before, particularly when we have so

16   many parties involved and we’re on the phone which

17   makes it logistically more complicated, I really need

18   to keep it to one lawy er at a time per party.    Let me

19   go to Mr. Casamento for a moment.     You heard what M r.

20   Hawkins said about a potential damages expert at the

21   class certification stage regarding credit reputation,

22   is that something that you contemplate as being an

23   issue to be litigated at the class certification

24   stage?

25            MR. CASAMENTO:     I suppose it could be, Your
 1                                                    10

2    Honor, it could be whether or not there are common

3    issues of fact common to the class members. I thought

4    that’s where Mr. Hawkins was going with that when he

5    raised it.

6            THE COURT:     I see.   So there’s potentially an

7    argument here as to whether damages would have to be

8    ascertained individually for each member of the

9    putative class.

10           MR. CASAMENTO:     That’s where I thought that

11   line of thinking was going.

12           THE COURT:     Mr. Hawkins, is that where you

13   were going?

14           MR. HAWKINS:     Yes, we just believe it’s too

15   early to say right now.

16           THE COURT:     All right.

17           MR. HAWKINS:     We don’t believe that there’s an

18   issue about this, but it’s too early at this point.

19           THE COURT:     Right, because what plaintiffs

20   normally argue at the class certifications stage is it

21   doesn’t matter whether damages can be computed on a

22   class wide basis or not. We don’t have to solve that

23   problem today but the plaintiffs often

24   (indiscernible).   But in any event, cert ainly not

25   something that I’m going to resolve today or probably
 1                                                       11

2    ever because your class certification motion will go

3    to the District Judge.

4             Schedule wise though, keeping in mind that it

5    is much easier to adjourn or extend a deadline than it

6    is to shorten the job. What I think I will do is I

7    will make the opposition deadline February 1 s t , not

8    March 1 s t , with the understanding that if the class

9    certification motion is accompanied by one or more

10   expert declarations or affidavits, and if the parties

11   believe or one of the parties convinces me that expert

12   discovery is required between the moving papers and

13   the opposition papers, an application can certainly be

14   made at that time to extend the opposition deadline.

15   But for present purposes and for vacation planning

16   purposes and (indiscernible) I think my order, I know

17   my order will say opposition papers are due on

18   February 1 s t , which is a Monday, and then I’ll

19   (indiscernible) in there, so reply papers will be, I’m

20   looking at my calendar now, March 15 t h .   Okay, Februa ry

21   1 s t and March 15 t h , Ms. Bennett, you got that, because

22   she’s going to be the one writing out the order.

23            MS. BENNETT:     Yes, I have it.

24            THE COURT:     Okay, excellent. Let’s move on now

25   to the discovery disputes which is most of what the
 1                                                       12

2    joint letter is abo ut.    I do have one additional

3    preliminary matter though that I want to raise with

4    counsel at present. We have received the motion for a

5    protective order with regard to the deposition of the

6    individual that we used to call Mr. X but he now has a

7    name, and that’s not on for argument today.       However,

8    I did glance at those papers both in support of any

9    opposition to the protective order motion and the

10   papers reminded me that I had directed the parties to

11   file that motion here in the Southern District of New

12   York, and they have done so in error.       In taking a

13   look at Rule 45(D)(3), the rule says that protective

14   order motions with regard to Rule 45 subpoenas are to

15   be filed in the (indiscernible) is required, which

16   apparently is Northern District (indiscernible).

17            Counsel, this is Judge Moses, I have

18   (indiscernible) for the last few minutes, can you hear

19   me?

20            ATTORNEYS COLLECTIVELY:       Yes, Your Honor .

21            THE COURT:     Ms. Bennett?

22            MS. BENNETT:     You were breaking up a bit but

23   we can hear you now, but I think largely what you had

24   said in the past 30 seconds was missing.

25            THE COURT:     All right, I will say it again and
 1                                                  13

2    I apologize for my primitive home technology which

3    sometimes fails me.   What I was raising sua sponte was

4    whether the protective order motion with respect to

5    the deposition of affiant X should have been filed not

6    here in the Southern District of New York,

7    notwithstanding the fact that that’s where I told you

8    to file it, Rule 45(D)(3) contemplates that such a

9    motion will be filed in the district where compliance

10   is required, which in this case would be in Georgia.

11            Now as I read that requirement in Rule 45, it

12   is not jurisdictional, so to speak, it is a venue

13   question, not a jurisdiction question, and there is

14   even a mechanism in the rule for such a motion to be

15   transferred to the district where the case is pending,

16   among other things on consent of the parties, that is

17   also part of Rule 45(D)(3).   So I’d like to ask the

18   parties today whether there is consent to have that

19   motion determined here in the Southern Distr ict of New

20   York.   My current feeling, and I do apologize for

21   having perhaps sent you in the wrong direction, but my

22   current view is if there is not consent to have that

23   motion litigated and decided here, I’m going to need

24   to, I’m going to need to redirect you down to Georgia

25   which unfortunately will cause some delay and could
 1                                                    14

2    potentially result in Georgia sending it back up to

3    here. But the rule says what it says, so there we are.

4    Mr. Hawkins, do you have a view?

5            MR. HAWKINS:     We would consent to having Your

6    Honor consider this motion and also note that Rule

7    45(S) provides for a transfer from the courts, from

8    the court where the motion is filed back to the court

9    where the subpoena was issued. So if it did go down to

10   the Northern District of Georgie would a sk that Court

11   under Rule 45(S) to transfer it back to you and I

12   think that would be an efficient use of time.

13           THE COURT:     Right, that’s what I was alluding

14   to a moment ago. In my experience in Southern District

15   of New York cases where Rule 45 motions to q uash or

16   for a protective order are filed elsewhere, they tend

17   to come back up here. The Courts do tend to avail

18   themselves of precisely that mechanism and send them

19   back to the Court where the action is pending. But,

20   you know, you never know how it’s going to come out in

21   a particular case.   Mr. Casamento, what’s your view?

22           MR. CASAMENTO:     We consent, Your Honor .

23           THE COURT:     Mr. Schultz?

24           MR. SCHULTZ:     Your Honor , we believe that that

25   is the most efficient use and we would consent as
 1                                                           15

2    well.

3                 THE COURT:     And Ms . Lastorino?

4                 MS. LASTORINO:     We agree, we consent.

5                 THE COURT:     All right, so unanimous consent of

6    the parties is noted on the record and I will proceed

7    accordingly, thank you very much for that, counsel.

8                 Let’s talk about discovery.        Some of the

9    issues outlined in the joint letter may have been

10   resolved or at least there may be updates as to some

11   of them since the joint letter was filed on June the

12   15 t h .   Let me begin with the first item in the letter

13   which is plaintiff’s contention that TSI has failed to

14   produce certain checklists and emails.            Mr. Hawkins,

15   any movement on that issue?

16                MR. HAWKINS:     No, Your Honor.

17                THE COURT:     TSI, Mr. Marcus, you’re still

18   looking, is that where you are on this?

19                MR. SCHULTZ:     Your Honor , this is Jim Schultz

20   for TSI and we have recently in the last day or two

21   gotten a tranche of emails that we are currently

22   reviewing to insure that there is no privilege or

23   anything. But we expect that the emails we’ll be able

24   to produce shortly.

25                THE COURT:     By when?
 1                                                    16

2             MR. SCHULTZ:     I would think within seven days,

3    Your Honor .

4             THE COURT:     Okay, within seven days of today,

5    certainly we don’t want to have Rule 37(E) motions

6    flying around between now and seven days for now if

7    you are going to produce in seven days.     You said

8    emails I think?

9             MR. SCHULTZ:     Yes.

10            THE COURT:     What about what plaintiff refers

11   to as the, quote, “missing checklists”?

12            MR. SCHULTZ:     The checklists we have found

13   only three of the seven so far, Your Honor , we are

14   still looking for the remainder.     We just, we can’t

15   predict wh ether or not they’ll be found or not. Those

16   are documents that are paper form and right now the

17   office where they’re located at is working on a

18   skeleton staff so there’s some limitations on the

19   ability to search. But when our clients are available

20   in the office to look, they are looking and we’re

21   hopeful that we’ll find them.     At this point we’ve

22   only got three of the seven.

23            THE COURT:     Mr. Schultz, you faded out.

24            MR. SCHULTZ:     I’m sorry, I was just saying,

25   Your Honor , we are continuing to look, but at thi s
 1                                                    17

2    point we’ve only been able to find three of the seven.

3    And I don’t know where I faded out but basically, Your

4    Honor, we’re working on a skeleton staff in that

5    office in Georgia and so it’s difficult for the

6    employees that we would normally use to do thi s search

7    to actually do the search right now.

8            THE COURT:     All right, I don’t know that there

9    is anything for me to do here other than note that the

10   defendant continues to look for these documents, has

11   undertaken to produce the emails within seven says of

12   today, and does not concede that, I take it, I don’t

13   want to put words in your mouth but I take it that you

14   are not conceding that any of the requested checklists

15   or emails have, in fact, been permanently lost or

16   misplaced.

17           MR. SCHULTZ:     No, Your Honor, we are not

18   conceding that at all.

19           THE COURT:     Okay, anything further on this

20   one, Mr. Hawkins?

21           MR. HAWKINS:     Yes, Your Honor, I’ll just

22   emphasize that we requested these checklists and

23   related writings more than a year ago. As we say in

24   our letter, we think that we’re at the point where we

25   should have the ability to request and adverse
 1                                                      18

2    inference in regards to their nonproduction.

3            THE COURT:     Well you can make any motion that

4    you want, but I wouldn’t recommend it at this point,

5    particularly if you are moving under Rule 37(E) for an

6    adverse inference, which is what you just suggested to

7    me and what you explicitly say in your letter. For an

8    adverse inference instruction you would need to

9    satisfy the requirements, if it’s ESI, if it’s

10   electronically stored inform ation, you would need to

11   satisfy the requirements of Rule 37(E)(2), those are

12   stringent requirements, and among other things you

13   would have to establish that the defendant

14   intentionally destroyed the evidence in question in

15   order to deny you its use in thi s litigation. And

16   that’s a high bar, that’s a difficult standard to

17   meet.

18           So, again, you don’t have to pre -clear motions

19   with me, at least not at this point you don’t, but I

20   would think you might want to wait a bit on that one.

21           MR. HAWKINS:     Understood, Your Honor.

22           THE COURT:     Okay, the next item outlined in

23   the joint letter is documents concerning the

24   relationship between TSI and Forster & Garbus. So Mr.

25   Hawkins, anything new there?
 1                                                      19

2             MR. HAWKINS:     Not since the filing of the

3    joint letter, no.

4             THE COURT:     All right, are these, do I

5    understand correctly that there’s a privilege

6    objection here, that’s why the documents haven’t been

7    --

8             MR. SCHULTZ:     Yes, Your Honor. Again, this is

9    Jim Schultz, Your Honor, and yes, at the highest level

10   the objection here is it ’s attorney -client privilege

11   because most, if not all of these categories in some

12   way are asking for communications between TSI and the

13   law firm.

14            THE COURT:     Does that mean that they’re all

15   going to be logged?

16            MR. SCHULTZ:     There was a privilege log

17   already produced, Your Honor .

18            THE COURT:     And are they all logged?

19            MR. SCHULTZ:     I believe so, Your Honor .

20            THE COURT:     All right, so what is the argument

21   that these documents are not privileged, Mr. Hawkins?

22            MR. HAWKINS:     Yes, in analogous cases in which

23   a debt collection coordinator and a debt collection

24   law firm or accused of fraud in connection with debt

25   collection, the Court has ruled that documents
 1                                                     20

2    reflecting the business relationship between those two

3    entities and communications about what is going on in

4    those allegedly fraudulent litigations are not

5    privileged. And we have cites to cases like that at

6    the bottom of page two in a footnote.

7             THE COURT:     Mr. Schultz.

8             MR. SCHULTZ:     Your Honor , we would argue that

9    those cases are very different from the case w e have

10   here. Those cases deal with law firms that are

11   operating as a debt collector and the communications

12   with those debt collectors. Here we’re talking about

13   specific litigation issues arising in the context of legal

14   services being provided by Forster & Garbus, this is not a

15   situation where Forster & Garbus is just a law firm that

16   happens to be working as a debt collector.   Here it’s a

17   law firm that’s operating as a law firm. All of the claims

18   in this case arise out of conduct done by TSI or Forster &

19   Garbus in litigation and it necessarily involves

20   Forster & Garbus’ role as a lawyer, not as a debt

21   collector.   So we don’t think the cases that are cited

22   here are applicable.

23            THE COURT:     Do I have enough information to

24   determine this question or do I need to see either the

25   relevant portions of the log or potentially exemplar
 1                                                     21

2    communications which have been withheld on a privilege

3    ground, Mr. Hawkins, what’s your view?

4             MR. HAWKINS:     Well just as an initial point, I

5    disagree with Mr. Schultz’s depiction of what was

6    going on by TSI and FG and the underlying events here.

7    They were acting as debt collectors, they were both

8    debt collectors under the definition of the FDCPA

9    during the underlying state court activity.

10            As far as you viewing some samples of these

11   documents, I guess that might be the only way to go,

12   it’s impossible for us to know what’s in them, but

13   based on their description of these documents they are

14   not privileged under the precedent.

15            THE COURT:     Well, typically we only get to the

16   in camera review stage in the privilege dispute if

17   that dispute can’t be resolved at a higher level of

18   abstraction.    By way of example, I recently in a

19   completely unrelated case reviewed a number of

20   examples or samples of documents that were withheld on

21   privilege grounds because the question really was

22   whether the nature of the communication, itself, showed

23   that the client was seeking and the law firm was providing

24   legal advice.   Here it seems to me that the plaintiffs are

25   making a categorical argument, so to speak, that might not
 1                                                      22

2    require that level of review, your thoughts?   I mean I

3    think you’re taking the position that in this type of

4    lawsuit if the law firm was acting as a debt collector,

5    end of story, no privilege, is that your position?

6             MR. HAWKINS:     Based on what they ’re

7    describing, yes, there’s no privilege here.

8             THE COURT:     All right, response?

9             MR. SCHULTZ:     Well, Your Honor, I think it’s

10   important to first keep in mind that many documents

11   regarding the relationship between TSI and Forster &

12   Garbus have already bee n produced. The documents that

13   are being sought after now are directly related to

14   decisions made in specific cases, specific litigation.

15   And so we don’t believe that an in camera review would

16   be appropriate or necessary at this point in time. I

17   think that with the descriptions that the plaintiff

18   makes of the categories of documents the Court should

19   be able to decide whether or not those types of

20   documents are privileged or not, and whether or not

21   TSI and Forster & Garbus enjoy an attorney-client

22   privilege.

23            THE COURT:     All right, thank you very much.

24   With regard to this issue, whether documents

25   concerning TSI’s relationship with Forster & Garbus
 1                                                    23

2    are privileged, more specifically regarding whether

3    the communications between them are protected from

4    discovery by the attorney-client privilege, I will take, I

5    will take the dispute under submission, but I would ask

6    that the relevant portions of the log be submitted to me.

7    How quickly can that happen?

8             MR. SCHULTZ:    Your Honor, this is Jim Schultz

9    and I can imagine we can get you the log today.

10            THE COURT:     That’s fine, I was going to give

11   you to the end of tomorrow.

12            MR. SCHULTZ:     That would be better, of course,

13   Your Honor , I would be glad to take advantage of

14   tomorrow.

15            THE COURT:     Sure.

16            MR. SCHULTZ:     Thank you.

17            THE COURT:     And that I think can be submitted

18   electronically on ECF, the log itself is not

19   privileged so, but I don’t want to see the whole thing

20   if it extends to all kinds of documents which aren’t

21   particularly relevant to this dispute. If you can pare

22   it down to the relevant sections that would be nice,

23   if you can’t send me a cover letter and explain what

24   I’m looking for in the log, okay?

25            MR. SCHULTZ:     Understood, yes, Your Honor.
 1                                                       24

2               THE COURT:     All right, let’s see what our next

3    topic is, metadata.       Again, I’m not sure that this is

4    really ripe. Defendants tell me in their joint letter

5    that they’re still looking for the metadata concerning

6    loan documentation, correct, who wants to take this?

7               MR. SCHULTZ:     Your Honor , this is Jim Schultz

8    and Mr. Hawkins and I have continued to talk about

9    this.   I think we have an understanding of what they

10   are looking for and we are in the process of getting

11   the, what I would call, you know, the viewing history

12   of the documents. We expect to have that stuff very

13   shortly.    The other information that was sought is the

14   dates that certain documents were received by TSI, we

15   believe that information was already provided. Mr.

16   Hawkins has pointed out that he thinks there’s some

17   discrepancies in those dates, as I understand it, and

18   we’re trying to reconcile that.       But that process is

19   ongoing and we expect to get a final answer shortly on

20   that as well.

21              THE COURT:     All right, so no order is going to

22   be issuing from me with regard to that today.        The

23   next item on our list is a CFPB documen t. I am told by

24   the plaintiff that TSI, quote, “intends to take a

25   second bite at the privilege apple with new
 1                                                    25

2    arguments.” TSI, I imagine, would put its position

3    somewhat differently, Mr. Schultz?

4            MR. SCHULTZ:     That’s a very fair summary, Your

5    Honor, yes.   We believe, Your Honor, that during our

6    last conference the privilege issue or the

7    confidentiality issue as it relates to the CFPB was

8    not fully examined. And I think your order resolving

9    that pinches that when the Court indicates that you’ve

10   been unable to find any other rules or statutes. We

11   believe there are other rules or statutes and believe

12   that it’s appropriate that we fully brief this issue

13   and give you the full picture of the basis for what we

14   think is the applicable privilege. We don’t think this

15   is a bank examination privilege, we think this is a

16   regulatory privilege under the CFPB rules and their

17   operating policies, as well as the CID, itself, and we

18   would like an opportunity, Your Honor, to present that

19   argument to you more fulsome in the form o f some sort

20   of a brief.

21           THE COURT:     Well let’s begin with the basics,

22   did you make that objection and log it in your

23   privilege log?

24           MR. SCHULTZ:     No, there was no privilege log

25   for the CFPB documents, Your Honor.
 1                                                     26

2             THE COURT:     Why not, you’re telling me tha t

3    they’ve been withheld on privilege grounds?

4             MR. SCHULTZ:     We withheld them on a

5    confidentiality grounds, Your Honor, which we think is

6    the CFPB’s confidentiality required in their issuances

7    of the CID and under their policies and procedure

8    manual that ap ply here.

9             THE COURT:     That’s cutting it awfully fine, it

10   seems to me.   Are you using the words confidentiality

11   and privilege interchangeably here?

12            MR. SCHULTZ:     I am trying not to, Your Honor,

13   I believe they’re two different things and we are

14   dealing here with a confidentiality issue.

15            THE COURT:     Not a privilege?

16            MR. SCHULTZ:     Correct.

17            THE COURT:     Because you did actually use the

18   word privilege a couple of times about thirty seconds

19   ago.

20            MR. SCHULTZ:     Then I apologize, Your Honor , I

21   didn’t mean to try to make this any more confusing

22   than it already is.

23            THE COURT:     Well, let me put the question to

24   you this way, the argument, regardless of whether you

25   attach the label privilege to it or not, the argument
 1                                                     27

2    seems to be not that these documents are irrelevant

3    but that there is some other reason why I can’t

4    produce them, namely something in the Consumer

5    Financial Protection Bureau rules and regulations,

6    correct?

7               MR. SCHULTZ:   That’s half of it, Your Honor,

8    we believe that there’s two issues with the way that

9    the current request is framed.     One, it does

10   necessarily implicate the CFPB’s confidentiality

11   interest and their investigatory strategies. And we

12   believe that the CFPB’s CID instructions and their

13   policies and procedure manual outline that.

14              The other issue we have, Your Honor , is we

15   just think the request, as written, isn’t appropriate.

16   You know, this has been an issue that we raised and

17   has been discussed even with Judge Gardephe, and the

18   idea that we thought was the appropriate mechanism

19   isn’t just to say, no, you can’t have these documents,

20   it’s to have the plaintiffs instead make written

21   requests for production for the specific categories of

22   documents. The idea that they can just say give us all

23   the documents that you gave to the CFPB we think is

24   inappropriate.    If instead they said we want these

25   following categories of documents, then, assuming that
 1                                                    28

2    no other privilege applies and they happen to be

3    documents that were produced to the CFPB, we would

4    still be required to produce them at that point in

5    time. So we think that procedurally the way they’re

6    asking for this is also wrong.

7             THE COURT:     Well don’t you have a procedural

8    problem as well, I am looking at my prior ruling on this

9    issue which was an Order of the Court, and it says

10   documents submitted by defendant, it’s docket number 1627

11   page 6, I wrote, quote, “documents submitted by defendant

12   TSI to the Consumer Financial Protection Bureau (CFPB or

13   Bureau), pursuant to a civil investigative demand (CID),

14   may not for that reason alone be withheld from discovery.

15   So that was about a month ago and you did not either file

16   objections to the District Court, to the District Judge, I

17   should say, there was a 14 day window for that, nor seek

18   reconsideration within the period of time prescribed by

19   the local civil rules. So aren’t we done here?

20            MR. SCHULTZ:    Your Honor, I think the footnote

21   to your order indicates that we’re not done here,

22   where the Court talks about being unable to identify

23   any other statute, rule or case that would afford some

24   confidentiality designat ion. And so --

25            THE COURT:     I think you read an awful lot into
 1                                                       29

2    footnote 2, where in footnote 2 does it say and

3    therefore I hereby extend the 14 day period of under

4    time for reconsideration or for objections while TSI

5    goes and sees whether there is some othe r statute,

6    rule or case?

7              MR. SCHULTZ:     Your Honor , obviously it doesn’t

8    say that, but that was the interpretation that we thought

9    the order was saying.

10             THE COURT:    Yeah, I don’t think that is a

11   plausible interpretation.     So as far as I’m concerned, so

12   this issue has been decided and I am not intending to

13   revisit it.

14             Let me turn now to the issues regarding the

15   trust’s discovery response.     And maybe I’ll pause here and

16   ask how many of these issues which are outlined in section

17   II of the joint letter have been resolved or not resolved,

18   but has the ball moved at all with regard to the trust

19   issues?

20             MR. CASAMENTO:    Your Honor, Greg Casamento on

21   behalf of the trust.       We are moving the ball forward

22   and while these issues are identified in the letter,

23   we don’t think they’re ripe yet for Your Honor to have

24   to take any action on.       We’re looking for the CDs and

25   the rosters, so the plaintiff has given us until July
 1                                                        30

2    17 t h , in which case if for whatever reason we’re not

3    able to either produce them or resolve the issue

4    amongst ourselves, the plaintiffs will come back to

5    the Court on it.

6               THE COURT:     All right, so that July 17 t h date

7    is agreed upon by the plaintiffs, as well, Mr.

8    Hawkins?

9               MR. HAWKINS:     Yes, but we feel that that was

10   being very generous on our part and I discussed this

11   with Mr. Casamento. Those requests are a year old, as

12   well, and we just don’t understand why it is taking so

13   long. But he has sworn up and down that he can produce

14   these, so I gave him the benefit of the doubt, so to

15   speak.

16              MR. CASAMENTO:     I’m not sure I completely

17   agree with that characterization, Your Honor, and

18   again, it’s Mr. Casamento, but we are working on it

19   and we have agreed to the July 17 t h date in which we

20   will either produce or explain why we can’t produce,

21   they may not exist.

22              THE COURT:     Okay, and I understand that

23   neither side likes, sometimes neither side likes the

24   way the other side is, quote, “characterizing,” an

25   issue, but as far as I am concerned all I really
 1                                                      31

2    needed to hear was nothing is going to happen on this

3    until the 17 t h of July.   So, fine, no order will be

4    issuing concerning these issues today and, you know,

5    do your best not to bring it back to me, okay?

6             MR. CASAMENTO:     Yes, Your Honor.

7             THE COURT:     So who wants to talk to me about

8    the communications with prospective class members?

9             MR. HAWKINS:    Your Honor, this is Asher

10   Hawkins, I can --

11            THE COURT:     Well is this going to be a motion,

12   is this going to be a motion, Mr. Casamento, by the

13   trust?

14            MR. CASAMENTO:     Your Honor, what we would

15   request, and this may alleviate t he need for a future

16   motion, is on the plaintiff’s current privilege log,

17   and we describe it in the letter and I apologize for

18   not attaching it, Your Honor , but we can send it to

19   the Court, basically they have identified these as

20   counsel’s correspondence w ith potential class members.

21   They identify 349 documents, a date and refer to

22   attorney work product communications between attorney

23   and prospective clients.    There’s one footnote with

24   respect to the named class members. What we were hoping

25   for was that the plaintiffs would, for these 300 and, say,
 1                                                             32

2    339 documents that don’t involve the named plaintiffs,

3    identify in a privilege log who those communications

4    were from, who they were to, what the subject matter was,

5    in order for us to be able to make any challenge to any we

6    don’t believe are privileged. We just can’t tell given the

7    way that they’re identified currently on the log whether

8    or not we should challenge them or let them go.

9                THE COURT:     So you want the names of the

10   putative class members and something more specific

11   regarding the subject of the communication, something more

12   specific than you got?

13               MR. CASAMENTO:     Yes, for example, Your Honor , if

14   a named plaintiff received a communication,

15   solicitation -- sorry, not a named plaintiff, a

16   putative class mem ber received a communication from the

17   Frank law firm with respect to this lawsuit and there

18   was communication back and forth, and that particular

19   individual --

20               THE COURT:     Hold on, let’s pause just for one

21   moment, I heard a beep which indicates that someone has

22   either left the conference or joined the conference.           Ms.

23   Bennett, can you tell if we lost somebody or gained

24   somebody?

25               MS. BENNETT:     Yes, no, I can’t tell, I wasn’t
 1                                                       33

2    looking at the conference monitor when it happened,

3    unfortunately.

4             THE COURT:     Let’s make sure we have the folks

5    that we’ve been speaking to, Mr. Hawkins, you’re still

6    with us, Mr. Casamento, you’re still with us?

7             MR. HAWKINS:     Yes, Your Honor.

8             MR. CASAMENTO:      Yes, Your Honor.

9             THE COURT:     Mr. Schultz?

10            MR. SCHULTZ:     Yes, Your Honor.

11            THE COURT:     Ms. Lastorino?

12            MS. LASTORINO:      Yes.

13            THE COURT:     All right, I think we have a

14   quorum --

15            MR. CASAMENTO:      Did, I’m sorry, Your Honor ,

16   did Jim Schultz say he was still on?

17            MR. SCHULTZ:     I did, I think I did at least,

18   yes, I’m still here though.

19            MR. CASAMENTO:      Oh, okay, good.    And I’ll be

20   brief, Your Honor. If we could get more information

21   with respect to where the communications went to and

22   from, what the general subject matter was, we can make

23   a determination about which ones we would challenge

24   and which ones we wouldn’t. But the current

25   description gives us no basis in which to do that.
 1                                                       34

2             THE COURT:     Mr. Hawkins?

3             MR. HAWKINS:     Yes, Your Honor, the law does

4    not allow for defendants to see the names of the potential

5    class members with whom we spoke. We have submitted a

6    citation before to the Court, it’s 2014 US District Lexis

7    195527, the Dawn v. Unum Life Insurance case. It

8    specifically says in this exact context, defendants do not

9    get to see those names.   We can certify that there was no

10   third party involved in those communications with the

11   potential class members so there’s no basis for waiver,

12   there’s just no reason why they should get to see those

13   names as much as they’d like to.

14            The other point that I’ll make is that per Your

15   Honor’s order of May 15 t h , we produced to the defendants

16   a number of documents that were culled from dockets

17   that list names of individuals who were sued by

18   defendants in state court.   So the idea that they need

19   something more than our identification of the public records

20   just has no support in the law.

21            THE COURT:   Well, (indiscernible) me up for a

22   moment, in my last order on May the 15th what I directed you

23   to do was to create an individualized privilege log, not a

24   categorical privilege log, with respect to communications

25   with current named plaintiffs.
 1                                                          35

2             MR. HAWKINS:     Correct.

3             THE COURT:     Now I haven’t seen that amended log, I

4    don’t think, have I seen that amended log?

5             MR. HAWKINS:     I don’t believe that it is

6    submitted.

7             THE COURT:     Okay.    So that’s why I’ve been asking

8    Mr. Casamento, you know, what do you have now and what more

9    do you need, particularly in terms of the subject matter.

10   Can you maybe walk me through that a little bit?

11            MR. CASAMENTO:         Yes, Your Honor.   The current

12   log the way it was supplemented to us has in

13   spreadsheet form four titles, four title blocks,

14   category is one, number of documents, date range and

15   the privilege asserted on the log.

16            THE COURT:      Right.

17            MR. CASAMENTO:         So as we describe in our

18   letter, Your Honor , under category with respect to

19   these 339 documents, the log only says counsel’s

20   correspondence with potential class members.           The

21   entirety of the date range is 12/21/2017 to present,

22   and then the assertion that these are attorney work

23   product, communications between attorney and

24   prospective client. It’s our position that without

25   more, and I don’t know that the names are necessarily
 1                                                        36

2    required at this time, but certainly who the

3    communication was from and who it was to, if it was a

4    solicitation from the Frank law firm to these individuals,

5    could be a discussion where the individual says well I

6    don’t want to be a party to this lawsuit or I’m not

7    interested in participating, or something else, or, you

8    know, something that discloses relevant facts or evidence

9    that would lead us to likely want to get additional

10   discovery. We just can’t tell given the superficial

11   nature of the privilege log what those communications

12   consist of. And we don’t think that that information that

13   we’re requesting in a supplement would be protected by the

14   attorney-client privilege.    What it would allow us to do

15   is determine whether or not we want to challenge the

16   assertion of privilege.

17            THE COURT:   So you’re walking away a little

18   bit from where you started which was that you’re

19   entitled to names of the putative class members, I

20   think that’s probably a good strategic decision on

21   your part. But you’re telling me that you still want

22   additional information as to the individual

23   communications including who precisely it was from,

24   lawyer A, lawyer B, lawyer C and so forth, correct?

25            MR. CASAMENTO:      Correct, Your Honor .
 1                                                     37

2             THE COURT:   And then I mean we’re all

3    grownups, we’ve all seen lots and lots of privilege

4    logs I imagine in our time, even if I were to require

5    an anonymized document by document privilege log with

6    respect to the non-named plaintiffs so that you would

7    have a listing of all 339 of them but instead of the

8    actual name of the person communicated with it would

9    say, you know, individual one, individual two,

10   individual three, that sort of thing. What do you

11   envision it would say in the s ubject matter column

12   other than, you know, confidential communication

13   concerning this lawsuit?

14            MR. CASAMENTO:    Well, Your Honor, maybe it was

15   a, other than a discussion about the lawsuit, I’m not

16   sure.   Having not seen the communications I can’t

17   imagine there would be too much outside of that.       What

18   might also be an option, Your Honor, we’re certainly

19   not looking to make work for the plaintiffs, would be

20   of the 348, maybe the plaintiffs do a random sampling

21   of 25 of those communications in a log and then based on

22   that we can identify whether or not there are different

23   buckets of communications, some of which would certainly

24   be privileged and some of which wouldn’t.   That might also

25   present a way to drill down on this a little bit more to
 1                                                          38

2    assure us that the plaintiffs aren’t withholding anything

3    that we’re otherwise entitled to.

4              MR. HAWKINS:     Your Honor, this is Asher

5    Hawkins, if I may speak when you feel the moment is

6    right.

7              THE COURT:     I feel the moment is right.

8              MR. HAWKINS:     Okay.   First of all, Mr. Casamento

9    did not mention when he was describing the category in

10   question that we delineated per Your Honor’s order which

11   communications were with individuals who are now named

12   plaintiffs. So we fully complied with that segment of your

13   order.   The other issue is --

14             THE COURT:     Hold on, hold on, and as to those,

15   how many of those were there, the ones with named

16   plaintiffs?

17             MR. HAWKINS:     I’m going to count them, ten.

18             THE COURT:     Okay, so 10 named plaintiffs and 339

19   which are still covered by your categorical log because

20   they were with putative class members, correct?

21             MR. HAWKINS:     Correct.

22             THE COURT:     All right, and as to the 10 with

23   the named plaintiffs, you have now produced all of the

24   traditional privilege log information, correct, the

25   precise date of th e communication, the form of the
 1                                                        39

2    communication, whether it’s an email or a business card or

3    whatever, the to, the from, the cc’s and the subject

4    matter?

5              MR. HAWKINS:    Your Honor, we have produced the

6    dates, and we can update the privilege log to include

7    the additional information if that’s what’s necessary.

8              THE COURT:     Well, I think, I’m now looking to

9    see what I said about this on May the 15 t h , I think I

10   said comply with Local Civil Rule 26.2, I hope I said

11   that, did I say that?

12             MR. CASAMENTO:     You did, Your Honor .

13             THE COURT:     All right, so whatever the

14   categories are in Rule 26.2 are the categories that

15   should be there with respect to the named plaintiffs.

16   But that’s not really what we’re arguing about today,

17   what we’re arguing about today is whether an y

18   additional detail is required with respect to the

19   other 339.

20             MR. HAWKINS:     The other point, this is Asher

21   Hawkins, the other point, and I apologize if I

22   interrupted, if I may go ahead?

23             THE COURT:     Go ahead.

24             MR. HAWKINS:     The other point that I was goin g

25   to raise is that, as you were saying to Mr. Schultz,
 1                                                           40

2    the defendants had time to challenge that aspect of

3    Your Honor ’s order and they did not.

4                   THE COURT:     Well there is that, but when did

5    they get the updated log?

6                   MR. HAWKINS:     The updated log was prov ided

7    June 1 s t .

8                   THE COURT:     All right, so it has been a ways

9    since then.        Counsel, I am hearing a beeping on the

10   line which, as I previously indicated, suggests that

11   counsel are either arriving or departing. I strongly

12   suspect that what we are hearing is c ounsel who are

13   arriving for my scheduled 11:30 conference in a

14   different case.        I will caution arriving counsel who

15   may be here for a different case, please keep the line

16   muted at your end until we call your case.            Thank you

17   very much.

18                  I am going to leave the privilege log issue

19   undisturbed at present. Nothing that I have heard

20   suggests to me that there is a need for either

21   additional disclosure of the communications with the

22   non-named class members or additional logging of those

23   communications. We are I t hink getting fairly close to

24   the end of our list of discovery disputes. The

25   plaintiffs were going to respond to the trust’s second
 1                                                      41

2    set of interrogatories by yesterday, did that happen,

3    Mr. Hawkins?

4            MR. HAWKINS:     This is Asher Hawkins, Your

5    Honor, we just had a slight issue with the

6    verification process for one of those logs which was

7    directed to multiple plaintiffs. However, we have

8    produced the log that I believe 2006 -4 directed to Ms.

9    Bifulco, and the responses, because they’re about

10   class discovery issue s, are going to be essentially

11   the same.   And I might at some point update Your Honor

12   about what has been discussed between the parties

13   regarding class discovery, as well.

14           THE COURT:     All right.   And then the final

15   issue which was reported to me in the jo int letter has

16   to do with the discovery responses of Ms. Tabar, T -A-

17   B-A-R, and specifically her damages related documents.

18   What’s the status there?

19           MR. CASAMENTO:     Your Honor, it’s Greg

20   Casamento for the trust.    We think we’re going to be

21   able to obtain the information we’re looking for from

22   various third parties that we’ve subpoenaed so I’m not

23   sure that we need to do anything on this issue right

24   now.

25           THE COURT:     Okay, then we won’t.   Is there
 1                                                        42

2    anything else I haven’t touched on, counsel, that you

3    want to bring up to me today?     Hearing nothing, I

4    think what we should do, Ms. Bennett, if you would

5    take out your calendar, I think I should set this case

6    down for a further status conference probably sometime

7    in July at which time you may have new issues, you may

8    have old issues, you may write me a joint letter

9    telling me that you don’t have any issues, but I would

10   rather do it in the form of a joint letter and a

11   discovery conference. I think that’s more efficient

12   than leaving it to the parties to send me lett er

13   applications whenever something arises.

14            Life is not normal this summer so I don’t know

15   if anybody on this phone actually has any vacation

16   plans or knows what their vacation plans are going to

17   be, but I am looking at the third week of July for our

18   next status conference. Do any counsel have known

19   conflicts that week?     Ms. Bennett, when am I on

20   criminal duty?

21            MS. BENNETT:    I was about to say you’re on

22   that week of the 20 t h , I don’t know if you were

23   referring to that as the third week or not?

24            THE COURT:     Yes, so we don’t want to do the

25   week of the 20 t h , and the week of the 13 t h may actually
 1                                                             43

2    be too early given the schedule that you are going to

3    be on.        Let’s go to the first week of August, anybody

4    have a known conflict that week, that’s the week

5    beginning Monday, August 2 n d ?

6                  MR. HAWKINS:     No, Your Honor.

7                  THE COURT:     All right, Ms. Bennett, do we have

8    any availability on that Monday or Tuesday, the 2 n d or

9    the 3 r d ?

10                 MS. BENNETT:     Yes, we’re available both

11   mornings of the 3 r d and the 4 t h .

12                 THE COURT:     The 3 r d or the 4 t h .

13                 MS. BENNETT:     The 2 n d is a Sunday.

14                 THE COURT:     That would explain why I’m looking

15   at the 2021 calendar, thank you.              All right, sorry for

16   that confusion, counsel, all right, let’s set you down

17   for Tuesday, the 4 t h of August, 2020, not 2021, a t

18   10:00 in the morning, and I will ask for a joint

19   status letter one week prior as we did this time, so

20   your joint status letter will be due on the 28 t h . And

21   in that you will update me on the progress of the

22   matters which we discussed but didn’t resolve to day,

23   any new issues that you have, and you will attach the

24   relevant portions of any discovery requests or

25   objections which are still in dispute. If it is a
 1                                                     44

2    privilege log issue it would be also helpful, counsel,

3    if you would attach the relevant portions of the

4    privilege log.

5             Anything further from plaintiff?

6             MR. HAWKINS:     Your Honor , I was going to tell

7    you about class discovery but I think that you’re busy

8    so we should leave that for a later date.

9             THE COURT:     Thank you, Mr. Hawkins.   Mr.

10   Casamento, anything further from the trusts?

11            MR. CASAMENTO:     Nothing further, Your Honor,

12   thank you.

13            THE COURT:     Mr. Schultz, anything further?

14            MR. SCHULTZ:     No, Your Honor, thank you.

15            THE COURT:     And Ms. Lastorino?

16            MS. LASTORINO:     No, Your Honor, thank you.

17            THE COURT:     All right, so we will be adjourned

18   in 18cv1781 and in 18cv7692.     Ms. Bennett, will you

19   take us off the record, I am going to disconnect from

20   this conference and then I am going to reconnect in a

21   couple of minutes when I retrieve my file for the next

22   case.   Thank you very much.

23            (Whereupon the matter is adjourned to Tuesday,

24   August 4, 2020, at 10:00 a.m.)

25
 1                                                       45

2                        C E R T I F I C A T E

3

4              I, Carole Ludwig, certify that the foregoing

5    transcript of proceedings in the United States District

6    Court, Southern District of New York, Michelo, et al. versus

7    National Collegiate Student Loan Trust 2007-2, et al.,

8    Docket #18cv1781, was prepared using PC-based transcription

9    software and is a true and accurate record of the

10   proceedings.

11

12

13   Signature_______________________________

14                    Carole Ludwig

15   Date:   June 23, 2020

16

17

18

19

20

21

22

23

24

25
